Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 1-20 are pending.

Status of Claims 
Applicant’s amendment date 03/28/2022, amending claims 1-4, 9-13, and 18-20.

	

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
The previously pending rejection under 35 USC 112a (claim 4), will be withdrawn. 

Response to Argument 
Applicant’s argument received on date 03/28/2022 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The art rejection has been updated to address these amendments. 
Response to Arguments under 35 USC 103:
Examiner has considered the applicant’s arguments presented in the remarks, however they are moot as they do not apply to the references used in the current rejection. 
Response to Arguments under 35 USC 112a:
Applicant’s amendment and/or arguments, with respect to the claim rejection
under 35 USC 112a as set forth in the Office Action of 03/28/20222 have been fully
considered and are persuasive. The rejection is withdrawn. 

Response to Arguments under 35 USC 101:
Applicant argues (Page 12 of the remarks): 
“the first prong, these limitations recite a process of a machine learning component executing a simulation to determine a backlog at fulfillment centers for individual days, producing simulation results regarding timeliness of order fulfillment, resolving the backlogs, training the machine learning component to improve the simulation based on the simulation results and actual historical performance, executing a future simulation, adjusting available delivery times based on the produced simulation results, and reassigning some of the demand forecast from one FC to another based on the adjusted delivery time options. These limitations cannot reasonably be performed in the human mind and characterized as "organizing human activity" as alleged in the Office Action. Recognized "organizing human activities" include fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, and so forth. The claims go beyond merely" dividing/grouping orders into different time periods based on received data and resolving backlog" as alleged in the Office Action and recite additional, technical steps of a particular process that improves a computer by improving the machine learning component itself as well as reassigning portions of a demand forecast to different FCs .. See Office Action, p. 12.

Examiner respectfully disagrees:
With regard to an abstract idea, Independent Claims the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: capacity planning, for each of a plurality of fulfillment centers (FCs), receive an inventory allocation; receive a demand forecast and delivery time information for customer orders; perform partitioning a simulation period into multiple simulation stages; for each simulation stage, each simulation stage including a day: assigning portions of the demand forecast to a demand pool for one of the FCs; adjusting available service level agreements (SLAs) for the simulation stage; for each FC,  determining a backlog, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC; and for each FC, produce simulation results regarding timeliness of order fulfillment based on the adjusted SLAs for the simulation stage; resolving the determined backlog for the each FC in the simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; and improve the simulation using results of the performed simulation and actual historical performance, planning a future simulation is planned and the improved simulation; restrict available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time option, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of order fulfillment, and receive, a reassignment for a portion of demand forecast from a first FC of the plurality of FCs to a second FC of the plurality of FCs based at least in part on the adjusted delivery time options at the first FC based at least on the improved simulation, generate at least one planning action selected from the list consisting of: a short-term action, a near-term action, and a long-term action. The claims are directed to a series of steps of capacity planning for each fulfillment centers (FCs). These steps include commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), which is a certain method of organizing human activity. Also, the claims are directed to perform dividing/grouping orders into different time periods based on received data and resolving backlog. These steps cover mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and thus an abstract idea. 



Applicant argues (Page 13 of the remarks): 
Regarding the second prong, MPEP §2106.06(d)(l) recites that a claim that "improves the functioning of a computer or improves another technology or technical field" is not directed to a judicial exception under the second prong. The Office Action alleges the claims recite "the additional elements beyond the recited abstract idea, 'system', 'processor', 'machine learning', and 'computer storage devices"' but the "additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the execution using computer component" or "merely uses a computer as a tool to perform an abstract idea." Office Action, pp. 12-13. The Applicant respectfully disagrees.

Examiner respectfully disagrees:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recite the additional limitation “system”, “processor”, and “computer storage devices” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). The additional elements of a “ a machine learning component and a train machine learning component”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “a machine learning component and a train machine learning component” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 

Applicant argues (Page 11 of the remarks): 
“a claim should be analyzed to determine whether the claim adds a “specific limitation or combination of limitations that are not well-understood, routine, conventional activity.  

The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Independent claims do not include my limitations amounting to significantly more than the abstract idea, along. The claims include various elements that are not directed to the abstract idea. These elements include “system”, “processor”, and “computer storage devices”
Examiner asserts that “system”, “processor”, and “computer storage devices” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0056-57], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.



 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 10, and 19, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  capacity planning, for each of a plurality of fulfillment centers (FCs), receive an inventory allocation; receive a demand forecast and delivery time information for customer orders; perform partitioning a simulation period into multiple simulation stages; for each simulation stage, each simulation stage including a day: assigning portions of the demand forecast to a demand pool for one of the FCs; adjusting available service level agreements (SLAs) for the simulation stage; for each FC,  determining a backlog, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC; and for each FC, produce simulation results regarding timeliness of order fulfillment based on the adjusted SLAs for the simulation stage; resolving the determined backlog for the each FC in the simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; and improve the simulation using results of the performed simulation and actual historical performance, planning a future simulation is planned and the improved simulation; restrict available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time option, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of order fulfillment, and receive, a reassignment for a portion of demand forecast from a first FC of the plurality of FCs to a second FC of the plurality of FCs based at least in part on the adjusted delivery time options at the first FC based at least on the improved simulation, generate at least one planning action selected from the list consisting of: a short-term action, a near-term action, and a long-term action.
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 10 and 19 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. These steps include commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), which is a certain method of organizing human activity. Also, the claims are directed to perform dividing/grouping orders into different time periods based on received data and resolving backlog. These steps cover mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and thus an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “processor”, “machine learning” and “computer storage devices”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-9, 11-18, and 20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 10, and 19 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 10 and 19 includes various elements that are not directed to the abstract idea. These elements include “system”, “processor”, “machine learning” and “computer storage devices” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. Further, the additional elements of “a machine learning component and a train machine learning component”. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0056-0057] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 9, and 10 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are “a graphical user interface (GUI)”. The client device and the third-party database are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, “a graphical user interface (GUI)” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 

Dependent claims 2-8, 11-17, and 20 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity and mental process. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity and mental process. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2021/0312378A1 (hereinafter Kim) in view of Zhu et al. US 2019/0378070 (hereinafter Zhu) in view of Braumoeller US 7,747,543 (hereinafter Braumoeller). Further, in view of Rehn US 2021/0209181 (hereinafter Rehn). 
Regarding Claim 1: 
A system for capacity planning, the system comprising: 
a processor; and a computer-readable medium storing instructions that are operative upon execution by the processor to: (Kim [0008] and [0070])
for each of a plurality of fulfillment centers (FCs), receive an inventory allocation; (Kim Figs. 4 and 6 [0041-0042], “ Fulfillment optimization (FO) system 113 stores this information as well associated information (e.g., quantity, size, date of receipt, expiration date, etc.) … one or more counts of the product stored in each fulfillment center 200, which fulfillment center stores each product, expected or current orders for that product, or the like”. Kim [0064], “an inventory level of each product over time, and frequency and occurrences of out of stock events for each product”. Also, see Kim [0071-0072], [0092])
receive a demand forecast and delivery time information for customer orders; (Kim [0042-0045], FO system 113 may calculate a PDD for a product based on a past demand for a product (e.g., how many times that product was ordered during a period of time), and an expected demand for a product (e.g., how many customer are forecast to order the product during an upcoming period of time) …. Expected demand indicating how many products are expected to be ordered during an upcoming period of time, one or more counts of the product stored in each fulfillment center 200 …. Determine a PDD for each product on a periodic basis (e.g., hourly) and store it in a databased …. SAT system 101, shipment and order tracking system 111) and calculate the PDD on demand. Also, see  Kim [0073])
perform, by a machine learning component, (Kim[0099], “the machine learning algorithm may be continuously or periodically improved by training the machine learning algorithm using a rewards system. Data science module 321 may assign point to an algorithm when the generated predictive model predicts the outbound shipments at an FC to a high degree of certainty. Data science module 321 may be configured to adjust or improve the machine learning algorithm based on the amount of points it receives for a given predictive to so that it continues to reproduce similar results”.) a simulation comprising: [[partitioning]] a simulation period into [[multiple simulation stages, each simulation stage including a day]]; for each simulation stage: (Kim [0071-0073], “an estimated lead time and shipping period …. The forecast model may output a demand forecast quantity for each product, where the demand forecast quantity is a specific quantity of the product expected to be sold to one or more customers in a given period (e.g., day). Demand forecast generator 323 may output demand forecast quantities for each given period over a predetermined period (e.g., a demand forecast quantity for each day over a 5-week period). Each demand forecast quantity may also comprise a standard deviation quantity …. To provide more flexibility in optimizing product inventory levels”. Also, see table 1 in [0081])
assigning portions of the demand forecast to a demand pool for one of the FCs; (Kim Figs. 3 and 5 [0074], “generate a profile for each FC in the system (e.g., FCs, A, B, C) using a model developed by data science module 321. The profile model may output, for each FC, an inbound capacity representing the quantity of a SKU that the FC may receive in a specified amount of time, an outbound capacity representing the quantity of a SKU that the FC may deliver in a specified amount of time …. Outbound flows of one or more SKUs”. Kim [0091-0093], “intelligent automated generation of outbound profiles for one or more FCs …. A maximum or estimated maximum number of products that may be shipped from the FC in a specified period of time”.  Kim [0096-0098], “generate an outbound profile for the FC …. The outbound profile for the FC may include a number, rather than a percentage, of expected outgoing products during a specific period from the FC. The specific period could be any set and measured in any amount of time, such as hours, days, weeks, months, and years. The outbound profile may be generated for an upcoming event”.)
adjusting available service level agreement (SLAs) for the simulation stage; (Kim [0043], “FO system 113 may determine a PDD for each product on a periodic basis (e.g., hourly, adjusting Examiner Note) and store it in a database for retrieval or sending to other system. Receive electronic requests from one or more systems and calculate the PDD on demand”.)  
for each FC, determining [[a backlog]], based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC; and for each FC, produce results regarding timeliness of order fulfillment based on the adjusted SLAs for the simulation stage; (Kim [0091-0093], “intelligent automated generation of outbound profiles for one or more FCs …. A maximum or estimated maximum number of products that may be shipped from the FC in a specified period of time”.  Kim [0096-0098], “generate an outbound profile for the FC …. The outbound profile for the FC may include a number, rather than a percentage, of expected outgoing products during a specific period from the FC. The specific period could be any set and measured in any amount of time, such as hours, days, weeks, months, and years. The outbound profile may be generated for an upcoming event”.) resolving the determined [[backlog]] for the each FC in the each simulation stage by transferring each existing [[backlog]] to a subsequent simulation stage or an alternate FC; (Kim [0101], “the system manages the network outbound using the generated outbound profile of the FC by comparing the outbound profile to actual outbound capacity of the FC. This step may, be executed by TIP 324. TIP 324 may determine, based on comparing the outbound profiles of each FC to their actual outbound capacity that some orders must be assigned or reassigned to different FCs in order to prevent on or more FCs from being fulfill orders outside of their capacity”. Also, see [0104])  
training the machine learning component to improve the simulation using results of the performed simulation for the each simulation stage and actual historical performance, and planning and executing, by the machine learning component, a next simulation based on the improved simulation by the trained machine learning component, and (Kim[0099], “the machine learning algorithm may be continuously or periodically improved by training the machine learning algorithm using a rewards system. Data science module 321 may assign point to an algorithm when the generated predictive model predicts the outbound shipments at an FC to a high degree of certainty. Data science module 321 may be configured to adjust or improve the machine learning algorithm based on the amount of points it receives for a given predictive to so that it continues to reproduce similar results”.)  

based at least on the improved simulation; [[restrict the available SLAs to adjust delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment]] and receive, through a graphical user interface (GUI), a reassignment for a portion of demand forecast from a first FC of the plurality of FCs to a second FC of the plurality of FCs based at least in part on the adjusted delivery time options at the first FC. (Kim [0101], “TIP 324 may compare the outbound profiles of each FC to their actual outbound capacity, and determine that the expected outbound to meet demand at the FC exceeds the outbound capacity of an FC, and thus additional resources, storage space, or workers are needed to increase the outbound capacity of the FC in order to meet the demand. Upon making this determination, TIP 324 may transmit instructions to a device (e.g., devices 199A, 119B, and 119C of WMS 119) that cause the device to display a notification that one or more of additional resources, storage space, workers, etc. are required to increase the FC capacity. On a regional or national level, for example, managing the network outbound may include whether and where new FCs and/or warehouses should be built in order to increase outbound capacity”. Kim [0101], “TIP 324 may determine, based on comparing the outbound profiles of each FC to their actual outbound capacity, that some orders must be assigned or reassigned to different FCs in order to prevent one or more FCs from being assigned to fulfill orders outside of their capacity”. Also, see [0086])) but, specifically fails to disclose 
a simulation comprising: partitioning a simulation period into multiple simulation stages, each simulation stage including a day; for each simulation stage: for each FC, determining a backlog, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC; and resolving the determined backlog for the each FC in the each simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; (emphasis added) restrict the available SLAs to adjust delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment
However, Zhu teaches the following limitation: 
a simulation comprising: partitioning a simulation period into multiple simulation stages, each simulation stage including a day; (Zhu [0032-0035] “service level agreements (SLAs) that define commitments that prevail between a service provider associated with the network of nodes 103 and an account of the customer. The business rules database 112 can provide the SLA 113 such that it is coupled with each order of a customer … machine learning is used to construct algorithms that can learn from and make predictions based on the data … the NPE 103 is configured to determine a number of simulations (N) to perform. The number N may be based on computational resources and/or the accuracy desired. For example, the number N may be limited to a predetermined time limit to come to a conclusion based on the computational resources available to the optimization server 130. Accordingly, the NPE 103 determines how long a simulation would take P. The NPE 103 then divides the allocated time (i.e., time limit) by P. In this way, the computing resources and energy cost of preforming the N simulations is limited”. Also, see [0053])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of simulation, as taught by Zhu, on order to allow the system to partitioning a simulation period into multiple simulation stages (Zhu [0035] and [0053]).  

Kim in view of Zhu disclose the claimed invention but, specifically fails to disclose for each simulation stage: for each FC, determining a backlog, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC; and resolving the determined backlog for the each FC in the each simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; (emphasis added) restrict the available SLAs to adjust delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment
However, Braumoeller teaches the following limitation: 
for each FC, determining a backlog, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC; and for each FC, produce results regarding timeliness of order fulfillment based on the adjusted SLAs for the simulation stage; resolving the determined backlog for the each FC in the each simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; (emphasis added) (emphasis added) (Braumoeller Col. 5 Lines 5-10, “decision can be dynamically made on how to fulfill a current order that is optimal or near-optimal with respect to expected future orders. One technique for selecting fulfillment plans for current orders”. Braumoeller Col. 26 lines 36-, “step 820 to determine any backlog that exists for the identified processing lanes as well as an expected backlog recovery time, and adjusts the optimal processing lane allocations to reflect the need to also process those backlog orders over the expected backlog recovery time … whether any of the orders of this type (or items of such orders) will be outsourced to third-party vendors to reflect such outsourcing … step 830 to store the adjusted daily allocations as optimal allocations that are predicted for that time period and/or to indicate those adjust daily allocations”. Also, see Col. 14 lines 20-30)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of determining and resolving a backlog, as taught by Braumoeller, on order to allow the system to resolve the determined backlog by transferring the backlog to a subsequent simulation stage or an alternate FC. Also, to allow the system to adjust daily allocations as optimal allocations that are predicted and generate a planning control action (Braumoeller Col. 12 and Col. 26).  
Kim in view of Zhu in view of Braumoeller disclose the claimed invention but, specifically fails to disclose restrict the available SLAs to adjust delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment 
However, Rehn teaches the following limitations: 
for each FC, produce results regarding timeliness of order fulfillment based on the adjusted SLAs for the simulation stage; adjusting available service level agreement (SLAs) for the simulation stage; restrict the available SLAs to adjust delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment (Rehn [0114-0115], “when SRP module 604 receives a search request – within the expiration time associated with PDD or a delivery option cutoff – that has the same or similar postal code and product ….. Interactive icons that show available delivery options, such as a first time delivery to expedite the deliveries …. Initiate a clock or timer to determine if the delivery data estimation has expired …. Update the single product webpage if necessary (e.g., the estimated delivery time has expired, or certain delivery options are no longer available)”.  Rehn [0138-0140], “initiate the process to determine a selected fulfillment center. For exan1ple, based on the postal code of the delivery address, product availability, and fulfillment center capacity, delivery estimation systems 320 may identify a fulfillment center that has a priority to complete an order. In step 808, delivery estimation systems 320 may send available delivery options based on the selected fulfillment center. For example, once a fulfillment center is identified in step 806, delivery estimation systems 320 may determine a delivery date estimate and send it to client devices 350 for display to customers.  [0203-0204] with regard to the figs. Below)

    PNG
    media_image1.png
    1177
    766
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of removing unavailable delivery time options, as taught by Rehn, on order to allow the system to restrict the available SLAs to adjust delivery time options available on an e-commerce node by removing unavailable delivery time options (Rehn [0114-0115]).Also, it will allow the system to display a notification that one or more of additional resources, storage space, worker are required to increase the FC capacity.   

Regarding Claim 2: 
Kim in view of Zhu in view of Braumoeller in view of Rehn disclose the system of claim 1, 
Kim further teach wherein: the instructions are further operable to, based at least in part on the improved simulation, generate at least one planning control logic action selected from the list consisting of a short-term action, a near-term action, and a long-term action, the short-term action is selected from the list consisting of: staffing level alert identifying the change in staffing levels at the one or more FCs and a reassignment of at least one portion of the demand forecast to the alternate FC; the near-term action is selected from the list consisting of: an adjustment to inventory allocation for at least one FC, and an alert identifying a change in staffing pool levels at one or more FCs; and  the long-term action comprises an infrastructure capacity alert identifying a change in infrastructure capacity for at least one FC.  (Kim [0101], “TIP 324 may compare the outbound profiles of each FC to their actual outbound capacity, and determine that the expected outbound to meet demand at the FC exceeds the outbound capacity of an FC, and thus additional resources, storage space, or workers are needed to increase the outbound capacity of the FC in order to meet the demand. Upon making this determination, TIP 324 may transmit instructions to a device (e.g., devices 199A, 119B, and 119C of WMS 119) that cause the device to display a notification that one or more of additional resources, storage space, workers, etc. are required to increase the FC capacity. On a regional or national level, for example, managing the network outbound may include whether and where new FCs and/or warehouses should be built in order to increase outbound capacity”.)

Braumoeller also teach wherein: the instructions are further operable to, based at least in part on the improved simulation, generate at least one planning control logic action selected from the list consisting of a short-term action, a near-term action, and a long-term action, the short-term action is selected from the list consisting of: staffing level alert identifying the change in staffing levels at the one or more FCs and a reassignment of at least one portion of the demand forecast to the alternate FC; the near-term action is selected from the list consisting of: an adjustment to inventory allocation for at least one FC, and an alert identifying a change in staffing pool levels at one or more FCs; and  the long-term action comprises an infrastructure capacity alert identifying a change in infrastructure capacity for at least one FC. (Braumoeller Col. 5 lines 1-3, “modeling staffing levels and processing times and considering backlogs and other processing constraints”. Col. 12, “due to a planned increase in staffing during that time …. If needed (e.g., by bringing in temporary staffing assisting”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of determining and resolving a backlog, as taught by Braumoeller, on order to allow the system to resolve the determined backlog by transferring the backlog to a subsequent simulation stage or an alternate FC. Also, to allow the system to adjust daily allocations as optimal allocations that are predicted and generate a planning control action (Braumoeller Col. 12 and Col. 26).  
Regarding Claim 3: 
Kim in view of Zhu in view of Braumoeller in view of Rehn disclose the system of claim 1, 
Rehn teaches the following limitation: 
the instructions are further operable to present, through the GUI, the available delivery time options corresponding to the restricted available SLAs. (Rehn [0114-0115], “when SRP module 604 receives a search request – within the expiration time associated with PDD or a delivery option cutoff – that has the same or similar postal code and product ….. Interactive icons that show available delivery options, such as a first time delivery to expedite the deliveries …. Initiate a clock or timer to determine if the delivery data estimation has expired …. Update the single product webpage if necessary (e.g., the estimated delivery time has expired, or certain delivery options are no longer available)”. Also, see [0203-0204] with regard to the below figs. )

    PNG
    media_image1.png
    1177
    766
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of removing unavailable delivery time options and display the options to the user device, as taught by Rehn, on order to allow the system to restrict the available SLAs to adjust delivery time options available on an e-commerce node by removing unavailable delivery time options (Rehn [0114-0115]).Also, it will allow the system to display a notification that one or more of additional resources, storage space, worker are required to increase the FC capacity.   
Regarding Claim 4: 
Kim in view of Zhu in view of Braumoeller in view of Rehn disclose the system of claim 1 
Kim further teach wherein the instructions are further operable to: based at least on the simulation, predict the timeliness of the order fulfillment, and (Kim [0091-0093], “intelligent automated generation of outbound profiles for one or more FCs …. A maximum or estimated maximum number of products that may be shipped from the FC in a specified period of time”.  Kim [0096-0098], “generate an outbound profile for the FC …. The outbound profile for the FC may include a number, rather than a percentage, of expected outgoing products during a specific period from the FC. The specific period could be any set and measured in any amount of time, such as hours, days, weeks, months, and years. The outbound profile may be generated for an upcoming event”.) but, specifically fails to disclose for each simulation stage, to resolve the determined backlog for the each FC in the simulation stage, further delay fulfillment of the customer order having a promised delivery time longer than a second customer order.
However, Braumoeller teaches the following limitation: 
for each simulation stage, to resolve the determined backlog for the each FC in the simulation stage, further delay fulfillment of the customer order having a promised delivery time longer than a second customer order. (Braumoeller Col. 14 lines 25-, “if inventory levels will allow only one order for an item to be filled, and a later order would be able to be fulfilled more cheaply than a current order for the item (e.g., because it is near the DC having the one remaining item and the current order is in the region for another DC), assigning such an inventory exhaustion cost to the current order may keep the current order at its current DC even if its fulfillment will be delayed and allow the later order to be fulfilled”. Col. 15 lines 46-, “allow the customer to purchase expedited processing of an order at a DC at an appropriate cost (e.g., a cost greater than the cost incurred by the delay of other orders, such as the goodwill cost associated with those delayed orders)”. Col. 17 lines 32-, “a customer good will cost for another customer’s order being delayed if the current customer selects priority processing”.)) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of determining and resolving a backlog, as taught by Braumoeller, on order to allow the system to resolve the determined backlog by transferring the backlog to a subsequent simulation stage or an alternate FC. Also, to allow the system to adjust daily allocations as optimal allocations that are predicted and generate a planning control action based on the promised delivery time (Braumoeller Col. 12 and Col. 26).  

Regarding Claim 5: 
Kim in view of Zhu in view of Braumoeller in view of Rehn disclose the system of claim 4 
Kim further teach wherein the instructions are further operable to: based at least on the predicted timeliness of customer order fulfillment, adjust a simulation parameter selected from the list consisting of: 
delivery time information for customer orders, inventory allocation, and simulation stage fulfillment capacity for at least one FC; and perform the simulation with the adjusted simulation parameter. (Kim [0084], “ may adjust the preliminary order quantities using a set of rules configured to fine tune the preliminary order quantities based on data such as sales statistics, the current product inventory levels and the currently ordered quantities. The resulting quantities, recommended order quantities, may be transmitted to PO generator’. Kim [0104], “the current inventory may continue to be adjusted until it is equal to the target inventory … continuously asses and modify the current inventory level by continuously making the determination. Managing an inbound quantity of shipments at an FC based on an FC outbound profile”. Also, see fig. 5) 
Regarding Claim 6: 
Kim in view of Zhu in view of Braumoeller in view of Rehn disclose the system of claim 1 
Kim further teach wherein the instructions are further operable to: 
for each of the plurality of FCs, determine the inventory allocation based at least on unit rate capacity of the FC or a storage capacity of the FC.  (Kim [0092], “receive data including a capacity of a fulfillment center receiving data including a capacity of a FC. The capacity of an FC may include a maximum or estimated maximum amount of inventory that the FC may hold, or maximum or estimated maximum number of product that may be shipped from the FC in a specified period of time”.) 

Regarding Claim 7: 
Kim in view of Zhu in view of Braumoeller in view of Rehn disclose the system of claim 1 
Kim further teach wherein determining the backlog for each FC comprises: 
determining, based at least on the delivery time information and time in transit (TNT) information, [[a shipping deadline]] for each demand fragments in the demand pool for the FC; […] and ranking the demand fragments based at least on [[the determined priority scores]]. (Kim [0024], “may represent an estimate of when a package containing the product will arrive at the user’s desired location or a date by which the product is promised to be delivered at the user’s desired location if ordered within a particular period of time, for example, by the end of the day (11:59pm)”) 
But specially fails to disclose [[a shipping deadline]] for each demand fragments in the demand pool for the FC; Determining a priority score for each of the demand fragments based at least in part on the determined [[shipping deadline]] for each of the demand fragments; and ranking the demand fragments based at least on [[the determined priority scores]] (emphasis added)
However, Rehn teaches the following limitation: 
[[a shipping deadline]] for each demand fragments in the demand pool for the FC; and ranking demand fragments based at least on [[the determined priority scores]] (Rehn [0007], “retrieve information of the at least one product (the information comprising a cutoff time for delivery by the first time) …. Whether delivery by the first time is possible based on the order time and the cutoff time (where the user interface element is configured to modify a website displayed in the customer device”. Also, see [0045], [0191], and [0192]) (emphasis added)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of a shipping deadline for demand fragments, as taught by Rehn, order to determine a shipping deadline for demand fragments in the demand pool for the facility distribution (Rehn [0007]). Also, it will allow greater level of shipping customization without effecting the overall workflow. 
Kim in view of Rehn fails to disclose Determining a priority score for each of the demand fragments based at least in part on the determined [[shipping deadline]] for each of the demand fragments; and ranking the demand fragments based at least on the determined priority scores. (emphasis added)
However, Braumoeller teaches the following limitation: 
Determining a priority score for each of the demand fragments based at least in part on the determined [[shipping deadline]] for each of the demand fragments; and ranking the demand fragments based at least on the determined priority scores. (Braumoeller Col. 17 lines 17-, “providing actual delivery time information that further indicates a time of day for a specific day”. Col. 30 lines 10-, “determines an actual delivery time for each group of times to be shipped together based on the determined time for the shipping”. Col. 20 lines 53-, “ranks each fulfillment plan using a specified criteria, such as based on assigning those fulfillment plans having the lowest total cost to have the highest ranks. Provides a ranked list of one or more of the fulfillment plans for which the cost was determined, such as to include only a specified number of the highest ranked fulfillment plants”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of determining a priority score, as taught by Braumoeller, on order to allow the system to rank the demand based on the determined priority scores. Also, it will allow the system to ensure to ship/deliver the order by the shipping deadline (Braumoeller Col. 20).  
Regarding Claim 8: 
Kim in view of Zhu in view of Braumoeller in view of Rehn disclose the system of claim 1 
Kim further teach wherein the instructions are further operable to: 
determine delivery time information for at least one demand fragment, based at least on an item type in the demand fragment.  (Kim [0042-0044], “calculate a corresponding PDD (promised delivery date) for each product based on one or more factory … past demand for a product (e.g., how many times that product was ordered during a period of time .. determine a PDD for each product on a periodic basis”. Kim [0061], “determine which portion of a delivery areas each package is intended to go to”. Kim [0063], “based on a comparison of the destination to an existing route and/or sub-route, a calculation of workload for each route and/or sub-route, the time of day …a PDD associated with items in package 220”. Also, see [0093])
Regarding Claim 9: 
Kim in view of Zhu in view of Braumoeller in view of Rehn disclose the system of claim 1 wherein the instructions are further operable to: 
Braumoeller further teach receive, through the (GUI), a shifted zip code order fulfillment based on an overflow identified at one FC of the plurality of FCs. (referring back to applicant specification in [0024], “boundaries of delivery area 128a correspond to postal zip code boundaries”. Braumoeller, co. 9-10 lines 60-55, “divide a geographic area into logical regions associated with each DC. The geographic area 100 could be divided into three regions 107 that correspond to the three example DC. Associate each geographic location and/or customer with one of the DCs … default DC typically expected to handle an order unless unexpected circumstances arise (e.g., the default DC becomes overloaded with work and thus would not be able to fulfill the order in a timely manner … determine a DC to fulfill an order, such as to cause an order to be moved from a default DC to another DC”..) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of determining and resolving a backlog, as taught by Braumoeller, on order to allow the system to resolve the determined backlog by transferring the backlog to a subsequent simulation stage or an alternate FC (i.e. shifted zip code order). Also, to allow the system to adjust daily allocations as optimal allocations that are predicted and generate a planning control action (Braumoeller Col. 12 and Col. 26).  


Regarding Claims 10-15 and 17-18: 
Claims 10-11, and 13-18 is the method claims corresponding to the system claims 1-2, and 4-9 rejected above. Therefore, claims 10-11, and 13-18 is rejected under the same rational as claims 1-2, and 4-9.  
Regarding Claim 19: 
One or more computer storage devices having computer-executable instructions stored thereon, which, on execution by a computer, cause the computer to perform operations comprising: 
for each of a plurality of fulfillment centers (FCs), determining an inventory allocation based at least on unit rate capacity of the FC or a storage capacity of the FC; (Kim Figs. 4 and 6 [0041-0042], “ Fulfillment optimization (FO) system 113 stores this information as well associated information (e.g., quantity, size, date of receipt, expiration date, etc.) … one or more counts of the product stored in each fulfillment center 200, which fulfillment center stores each product, expected or current orders for that product, or the like”. Kim [0064], “an inventory level of each product over time, and frequency and occurrences of out of stock events for each product”. Also, see Kim [0071-0072], [0092])
receiving a demand forecast and delivery time information for customer orders; (Kim [0042-0045], FO system 113 may calculate a PDD for a product based on a past demand for a product (e.g., how many times that product was ordered during a period of time), and an expected demand for a product (e.g., how many customer are forecast to order the product during an upcoming period of time) …. Expected demand indicating how many products are expected to be ordered during an upcoming period of time, one or more counts of the product stored in each fulfillment center 200 …. Determine a PDD for each product on a periodic basis (e.g., hourly) and store it in a databased …. SAT system 101, shipment and order tracking system 111) and calculate the PDD on demand. Also, see  Kim [0073])
performing, by a machine learning component, (Kim[0099], “the machine learning algorithm may be continuously or periodically improved by training the machine learning algorithm using a rewards system. Data science module 321 may assign point to an algorithm when the generated predictive model predicts the outbound shipments at an FC to a high degree of certainty. Data science module 321 may be configured to adjust or improve the machine learning algorithm based on the amount of points it receives for a given predictive to so that it continues to reproduce similar results”.)  a simulation comprising: [[partitioning]] a simulation period into [[multiple daily simulation stages, each simulation stage including a day]]; for each simulation stage: (Kim [0071-0073], “an estimated lead time and shipping period …. The forecast model may output a demand forecast quantity for each product, where the demand forecast quantity is a specific quantity of the product expected to be sold to one or more customers in a given period (e.g., day). Demand forecast generator 323 may output demand forecast quantities for each given period over a predetermined period (e.g., a demand forecast quantity for each day over a 5-week period). Each demand forecast quantity may also comprise a standard deviation quantity …. To provide more flexibility in optimizing product inventory levels”. Also, see table 1 in [0081])
assigning portions of the demand forecast to a demand pool for one of the FCs; (Kim Figs. 3 and 5 [0074], “generate a profile for each FC in the system (e.g., FCs, A, B, C) using a model developed by data science module 321. The profile model may output, for each FC, an inbound capacity representing the quantity of a SKU that the FC may receive in a specified amount of time, an outbound capacity representing the quantity of a SKU that the FC may deliver in a specified amount of time …. Outbound flows of one or more SKUs”. Kim [0091-0093], “intelligent automated generation of outbound profiles for one or more FCs …. A maximum or estimated maximum number of products that may be shipped from the FC in a specified period of time”.  Kim [0096-0098], “generate an outbound profile for the FC …. The outbound profile for the FC may include a number, rather than a percentage, of expected outgoing products during a specific period from the FC. The specific period could be any set and measured in any amount of time, such as hours, days, weeks, months, and years. The outbound profile may be generated for an upcoming event”.)
adjusting available service level agreements (SLAs) for the simulation stage; (Kim [0043], “FO system 113 may determine a PDD for each product on a periodic basis (e.g., hourly, adjusting Examiner Note) and store it in a database for retrieval or sending to other system. Receive electronic requests from one or more systems and calculate the PDD on demand”.)  
for each FC, determining [[a backlog]] at the day, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC,  wherein determining the [[backlog]] for each FC comprises: (Kim [0101], “the system manages the network outbound using the generated outbound profile of the FC by comparing the outbound profile to actual outbound capacity of the FC. This step may, be executed by TIP 324. TIP 324 may determine, based on comparing the outbound profiles of each FC to their actual outbound capacity that some orders must be assigned or reassigned to different FCs in order to prevent on or more FCs from being fulfill orders outside of their capacity”. Also, see [0104])  
determining, based at least on the delivery time information and time in transit (TNT) information, [[a shipping deadline]] for demand fragments in the demand pool for the FC; and ranking demand fragments based at least on the [[shipping deadline]]; and (Kim [0027], “the SDP may further include a list of sellers that offer the product … the list may also be ordered based on the seller ranking such that the highest ranked seller may be listed at the top …. Record of meeting a promised PDD”. Kim [0042-0043], “an expected demand for a product …. Determine a PDD for each product on a periodic basis … shipment and order tracking system.). 
for each FC, producing simulation results regarding timeliness of order fulfillment based on the adjusted SLAs for the simulation stage; and (Kim [0091-0093], “intelligent automated generation of outbound profiles for one or more FCs …. A maximum or estimated maximum number of products that may be shipped from the FC in a specified period of time”.  Kim [0096-0098], “generate an outbound profile for the FC …. The outbound profile for the FC may include a number, rather than a percentage, of expected outgoing products during a specific period from the FC. The specific period could be any set and measured in any amount of time, such as hours, days, weeks, months, and years. The outbound profile may be generated for an upcoming event”.) resolving the determined [[backlog]] for the each FC in the each simulation stage by transferring each existing [[backlog]] to a subsequent simulation stage or an alternate FC;  (Kim [0101], “the system manages the network outbound using the generated outbound profile of the FC by comparing the outbound profile to actual outbound capacity of the FC. This step may, be executed by TIP 324. TIP 324 may determine, based on comparing the outbound profiles of each FC to their actual outbound capacity that some orders must be assigned or reassigned to different FCs in order to prevent on or more FCs from being fulfill orders outside of their capacity”. Also, see [0104])  
training the machine learning component to improve the simulation using results of the performed simulation for the each simulation stage and actual historical performance: and planning and executing, by the machine learning component, a future simulation based on the improved simulation by the machine learning component, and  (Kim[0099], “the machine learning algorithm may be continuously or periodically improved by training the machine learning algorithm using a rewards system. Data science module 321 may assign point to an algorithm when the generated predictive model predicts the outbound shipments at an FC to a high degree of certainty. Data science module 321 may be configured to adjust or improve the machine learning algorithm based on the amount of points it receives for a given predictive to so that it continues to reproduce similar results”.)  
based at least on the simulation: [[restricting the available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment,]] receiving, through a graphical user interface (GUI), a reassignment for a portion of demand forecast from a first FC of the plurality of FCs to a second FC of the plurality of FCs based at least in part on the adjusted delivery time options at the first FC,  and  generating at least one planning control logic action selected from the list consisting of: a short-term action, a near-term action, and a long-term action, wherein the near-term action is selected from the list consisting of: an adjustment to inventory allocation for at least one FC, and -33-6041US01 an alert identifying a change in staffing pool levels at one or more FCs; and wherein the long-term action comprises an alert identifying a change in infrastructure capacity for at least one FC.  (Kim [0101], “TIP 324 may compare the outbound profiles of each FC to their actual outbound capacity, and determine that the expected outbound to meet demand at the FC exceeds the outbound capacity of an FC, and thus additional resources, storage space, or workers are needed to increase the outbound capacity of the FC in order to meet the demand. Upon making this determination, TIP 324 may transmit instructions to a device (e.g., devices 199A, 119B, and 119C of WMS 119) that cause the device to display a notification that one or more of additional resources, storage space, workers, etc. are required to increase the FC capacity. On a regional or national level, for example, managing the network outbound may include whether and where new FCs and/or warehouses should be built in order to increase outbound capacity”.)
but, specifically fails to disclose a simulation comprising: partitioning a simulation period into multiple simulation stages, each simulation stage including a day;  for each FC, determining a backlog at the day, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC,  wherein determining the backlog for each FC comprises: a shipping deadline for demand fragments in the demand pool for the FC; and ranking demand fragments based at least on the shipping deadline; and resolving the determined backlog for the each FC in the each simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; and restricting the available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment
However, Zhu teaches the following limitation: 
a simulation comprising: partitioning a simulation period into multiple simulation stages, each simulation stage including a day; (Zhu [0032-0035] “service level agreements (SLAs) that define commitments that prevail between a service provider associated with the network of nodes 103 and an account of the customer. The business rules database 112 can provide the SLA 113 such that it is coupled with each order of a customer … machine learning is used to construct algorithms that can learn from and make predictions based on the data … the NPE 103 is configured to determine a number of simulations (N) to perform. The number N may be based on computational resources and/or the accuracy desired. For example, the number N may be limited to a predetermined time limit to come to a conclusion based on the computational resources available to the optimization server 130. Accordingly, the NPE 103 determines how long a simulation would take P. The NPE 103 then divides the allocated time (i.e., time limit) by P. In this way, the computing resources and energy cost of preforming the N simulations is limited”. Also, see [0053])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of simulation, as taught by Zhu, on order to allow the system to partitioning a simulation period into multiple simulation stages (Zhu [0035] and [0053]).  

Kim in view of Zhu disclose the claimed invention but, specifically fails to disclose for each FC, determining a backlog at the day, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC,  wherein determining the backlog for each FC comprises: a shipping deadline for demand fragments in the demand pool for the FC; and ranking demand fragments based at least on the shipping deadline; and resolving the determined backlog for the each FC in the each simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; and restricting the available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment

However, Braumoeller teaches the following limitation: 
for each FC, determining a backlog at the day, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC,  wherein determining the backlog for each FC comprises: [..] for each FC, produce results regarding timeliness of order fulfillment based on the adjusted SLAs for the simulation stage; resolving the determined backlog for the each FC in the each simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; and (emphasis added) (Braumoeller Col. 5 Lines 5-10, “decision can be dynamically made on how to fulfill a current order that is optimal or near-optimal with respect to expected future orders. One technique for selecting fulfillment plans for current orders”. Braumoeller Col. 26 lines 36-, “step 820 to determine any backlog that exists for the identified processing lanes as well as an expected backlog recovery time, and adjusts the optimal processing lane allocations to reflect the need to also process those backlog orders over the expected backlog recovery time … whether any of the orders of this type (or items of such orders) will be outsourced to third-party vendors to reflect such outsourcing … step 830 to store the adjusted daily allocations as optimal allocations that are predicted for that time period and/or to indicate those adjust daily allocations”. Also, see Col. 14 lines 20-30)
Braumoeller also teach based at least on the simulation, generating at least one planning control logic action selected from the list consisting of: a short-term action, a near-term action, and a long-term action, wherein the short-term action is selected from the list consisting of: an adjustment to delivery time options available on an e- commerce node, an alert identifying a change in staffing levels at one or more FCs, and a reassignment of at least one portion of the demand forecast to the alternate FC; wherein the near-term action is selected from the list consisting of: an adjustment to inventory allocation for at least one FC, and -33-6041US01 an alert identifying a change in staffing pool levels at one or more FCs; and wherein the long-term action comprises an alert identifying a change in infrastructure capacity for at least one FC.  (emphasis added)  (Braumoeller Col. 5 lines 1-3, “modeling staffing levels and processing times and considering backlogs and other processing constraints”. Col. 12, “due to a planned increase in staffing during that time …. If needed (e.g., by bringing in temporary staffing assisting”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of determining and resolving a backlog, as taught by Braumoeller, on order to allow the system to resolve the determined backlog by transferring the backlog to a subsequent simulation stage or an alternate FC. Also, to allow the system to adjust daily allocations as optimal allocations that are predicted and generate a planning control action (Braumoeller Col. 12 and Col. 26).  
Kim in view of Braumoeller does not teach, however, Rehn teaches the following limitations:
a shipping deadline for demand fragments in the demand pool for the FC; and ranking demand fragments based at least on the shipping deadline; 

a shipping deadline for demand fragments in the demand pool for the FC; and ranking demand fragments based at least on the shipping deadline; (Rehn [0007], “retrieve information of the at least one product (the information comprising a cutoff time for delivery by the first time) …. Whether delivery by the first time is possible based on the order time and the cutoff time (where the user interface element is configured to modify a website displayed in the customer device”. Also, see [0045], [0191], and [0192]) (emphasis added)
for each FC, produce results regarding timeliness of order fulfillment based on the adjusted SLAs for the simulation stage; adjusting available service level agreements (SLAs) for the simulation stage; restricting the available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment (Rehn [0114-0115], “when SRP module 604 receives a search request – within the expiration time associated with PDD or a delivery option cutoff – that has the same or similar postal code and product ….. Interactive icons that show available delivery options, such as a first time delivery to expedite the deliveries …. Initiate a clock or timer to determine if the delivery data estimation has expired …. Update the single product webpage if necessary (e.g., the estimated delivery time has expired, or certain delivery options are no longer available)”. [0203-0204] with regard to the figs. Below)

    PNG
    media_image1.png
    1177
    766
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature of a shipping deadline for demand fragments and removing unavailable delivery time options, as taught by Rehn, order to determine a shipping deadline for demand fragments in the demand pool for the facility distribution (Rehn [0007]) and to restrict the available SLAs to adjust delivery time options available on an e-commerce node by removing unavailable delivery time options (Rehn [0114-0115]).Also, it will allow greater level of shipping customization without effecting the overall workflow and to display a notification that one or more of additional resources, storage space, worker are required to increase the FC capacity.   


Regarding Claim 20: 
Kim in view of Zhu in view of Braumoeller in view of Rehn disclose the one or more computer storage devices of claim 19 
Kim further teach wherein the operations further comprise: 
based at least on the produced simulation results, predicting the timeliness of (Kim [0091-0093], “intelligent automated generation of outbound profiles for one or more FCs …. A maximum or estimated maximum number of products that may be shipped from the FC in a specified period of time”.  Kim [0096-0098], “generate an outbound profile for the FC …. The outbound profile for the FC may include a number, rather than a percentage, of expected outgoing products during a specific period from the FC. The specific period could be any set and measured in any amount of time, such as hours, days, weeks, months, and years. The outbound profile may be generated for an upcoming event”.)
based at least on the predicted timeliness of customer order fulfillment, adjusting a simulation parameter selected from the list consisting of: delivery time information for customer orders, inventory allocation, and simulation stage fulfillment capacity for at least one FC; and performing the simulation with the adjusted simulation parameter. (Kim [0084], “ may adjust the preliminary order quantities using a set of rules configured to fine tune the preliminary order quantities based on data such as sales statistics, the current product inventory levels and the currently ordered quantities. The resulting quantities, recommended order quantities, may be transmitted to PO generator’. Kim [0104], “the current inventory may continue to be adjusted until it is equal to the target inventory … continuously asses and modify the current inventory level by continuously making the determination. Managing an inbound quantity of shipments at an FC based on an FC outbound profile”. Also, see fig. 5)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2021/0312378A1 (hereinafter Kim) in view of Zhu et al. US 2019/0378070 (hereinafter Zhu) in view of Braumoeller US 7,747,543 (hereinafter Braumoeller). Further, in view of Rehn US 2021/0209181 (hereinafter Rehn). Further, in view of Minh et al. US 2021/0026706 (hereinafter Minh). 
Regarding Claim 12: 
(Currently Amended) Kim in view of Zhu in view of Baumoeller in view Rehn disclose the method of claim 10, 
Kim further teach further comprising receiving, via the GUI, an instruction to alter [[a percentage]] of orders in each SLA to simulate, in each simulation stage, resulting network behavior. ( referring back to applicant specification with regard “a percentage”, in an SLA breakdown of [30%; 40%;, 20%, 10%] becomes [30,000; 40,000;, 20,000;, 10,000] for the 100,000 units”. Kim [0042-0044], “calculate a corresponding PDD (promised delivery date) for each product based on one or more factory … past demand for a product (e.g., how many times that product was ordered during a period of time .. determine a PDD for each product on a periodic basis”. Kim [0101], “TIP 324 may determine, based on comparing the outbound profiles of each FC to their actual outbound capacity, that some orders must be assigned or reassigned to different FCs in order to prevent one or more FCs from being assigned to fulfill orders outside of their capacity”.) but, specifically fails to disclose an instruction to alter a percentage of orders
In order to advance the prosecution of this application, Minh is introduced to teach the following limitations: 
The method of claim 10, further comprising receiving, via the GUI, an instruction to alter a percentage of orders in each SLA to simulate, in each simulation stage, resulting network behavior. (Minh [0007], “determined using an order simulation model and comprising a number of orders expected to be received for the first and second warehouse for a predetermined period of time”. Minh [00785], “may be 59.4%, 30.5%, and 16.6% for FC1-3”. Minh [0080-0089], “ assigning an order may comprise transmitting the details of the order including a list of items and their quantities, a delivery address, PDD, or the like. The receiving FC may add the order to a first-in-first-out (FIFO) data structure (e.g., a queue), from which assigned orders are processed (i.e., picked, packed, and delivered as described above with respect to FIG. 2) in sequence or in parallel by multiple order processing systems located at the receiving FC. Furthermore, reassigning or transferring an order to another FC may comprise removing the order from the FIFO data structure of the transferring FC, transferring the order and its corresponding order information to the receiving FC, and adding the order to the FIFO data structure of the receiving FC.” Examiner Note: see fig. 6 below. it shows a different percentage of order in each SLA to simulate”.) 

    PNG
    media_image2.png
    836
    1530
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Kim to include the feature taught by Minh, on order to allow the system to alter a percentage of order to simulate which result in network behavior (Minh [0080-0089]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hompel, Michael, and Thorsten Schmidt. Warehouse management: automation and organisation of warehouse and order picking systems. Springer Science & Business Media, 2006.
Spearman US 2008/0015721: Methods and systems for employing dynamic risk-based scheduling to optimize and integrate production with a supply chain. 
Patel et al. US 2020/0357040: Fulfilment center and retail store fulfillment of retail orders. 
Ma et al. US 2020/0293968: Genetic algorithm-based systems and methods for simulating outbound flow. 
Mauthe et al. US 2005/0144053: Method of sourcing orders for optimized logistics. 
Rehn et al. US 10,997,550: Item tracking systems and methods for fine-tuned delivery scheduling. 
Wang et al. US 10,867,309: Systems and methods for outbound forecasting center priority value. 
Leonard et al. US 10,360,522: Updating a forecast based on real-time data associated with an item. 
Carbonneau, Real, Kevin Laframboise, and Rustam Vahidov. "Application of machine learning techniques for supply chain demand forecasting." European Journal of Operational Research 184.3 (2008): 1140-1154.
Mauthe et al. US 2005/0144053: Method of sourcing orders for optimized logistics.  
Cao US 2016/0171584: System and method for image-based viewing and ordering. 
Calvo et al. US 2020/0160269: Integration of third party delivery service interface into online retail platform. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624